Exhibit 10.3

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

1.  Grant of Award.  World Fuel Services Corporation, a Florida corporation (the
“Company”) has awarded to Michael S. Clementi (the “Participant”), effective as
of                           , (the “Grant Date”),                           
restricted stock units (the “Restricted Stock Units” or “RSUs”) corresponding to
the same number of shares (the “Shares”) of the Company’s common stock, par
value US$0.01 per share (the “Common Stock”).  The Restricted Stock Units have
been granted under the Company’s 2006 Omnibus Plan, as it may be amended from
time to time (the “Plan”), which is incorporated herein for all purposes, and
pursuant to that certain Employment Agreement between the Company and the
Participant dated as of January 1, 2008, as it may be amended from time to time
(the “Employment Agreement”), and the grant of Restricted Stock Units shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the Plan.  As a condition to entering into this Agreement, and as a
condition to the issuance of any Shares (or any other securities of the
Company), the Participant agrees to be bound by all of the terms and conditions
set forth in this Agreement, the Plan and the Employment Agreement.

 

2.  Definitions.  Capitalized terms and phrases used in this Agreement shall
have the meaning set forth below.  Capitalized terms used herein and not defined
in this Agreement, shall have the meaning set forth in the Plan.

 

(a)  “Cause” means “Cause” as defined in Section 3.1(d) of the Employment
Agreement.

 

(b)  “Disability” as defined in Section 3.1(b) of the Employment Agreement.

 

(c)  “Employment Term” as defined in Section 1 of the Employment Agreement.

 

(d)  “Good Reason” means “Good Reason” as defined in Section 3.3(c) of the
Employment Agreement.

 

(e)  “Restricted Period” means “Restricted Period” as defined in Section 4.1 of
the Employment Agreement.

 

(f)  “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations thereunder.

 

(g)  “Section 409A Disability” means a “disability” within the meaning of
Section 409A.

 

(h)  “Separation from Service” means a termination of employment with the
Company and its Subsidiaries that constitutes a “separation from service” within
the meaning of Section 409A.

 

(i)  “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.

 

--------------------------------------------------------------------------------


 

3.  Vesting and Forfeiture of Shares.  (a)  Subject to the provisions of this
Section 3, 50% of the Restricted Stock Units shall become vested on the third
anniversary of the Grant Date and the remaining 50% of the Restricted Stock
Units shall become vested on the fourth anniversary of the Grant Date (each date
on which vesting is to occur being a “Vesting Date”), provided that the
Participant’s employment with the Company continues through and until the
applicable Vesting Date.  Except as otherwise provided in this Section 3, there
shall be no proportionate or partial vesting of the Restricted Stock Units prior
to the applicable Vesting Date.  Termination of employment with the Company to
accept immediate re-employment with a Subsidiary, or vice-versa, or termination
of employment with a Subsidiary to accept immediate re-employment with a
different Subsidiary, shall not be deemed termination of employment for purposes
of this Section 3.

 

(b)  The vesting of the Restricted Stock Units shall be accelerated if and to
the extent provided in this Section 3(b):

 

(i)  (A)  Except as otherwise determined by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) as set forth in
Section 3(b)(i)(B) hereof, the Restricted Stock Units shall become fully vested
and nonforfeitable in the event that a Change of Control occurs while the
Participant is employed by the Company or any Subsidiary.  The vested Restricted
Stock Units shall be converted, as of the effective date of the Change of
Control, into a fully vested fixed cash amount equal to the product of (x) fair
market value (as determined by the Committee in its discretion) of the per Share
consideration received by holders of Shares in the transaction constituting the
Change of Control and (y) the number of Shares subject to the Restricted Stock
Units (the “CIC Cash-Out Amount”).  The CIC Cash-Out Amount shall be credited
with interest at the 10-year U.S. Treasury Securities rate or, if greater as of
the effective date of the Change of Control, the prime rate as published in the
Wall Street Journal, during the period commencing upon consummation of the
Change of Control and ending on the date that the CIC Cash-Out Amount is paid to
the Participant in accordance with Section 5(b) hereof.

 

(B)  Notwithstanding Section 3(b)(i)(A) hereof, if in the event of a Change of
Control the Committee determines that the successor company shall assume or
substitute for the Restricted Stock Units as of the date of the Change of
Control, then the vesting of the Restricted Stock Units that are assumed or
substituted for shall not be so accelerated as a result of such Change of
Control.  For this purpose, the Restricted Stock Units shall be considered
assumed or substituted for only if (1) the Restricted Stock Units that are
assumed or substituted for vest at the times that the Restricted Stock Units
would have vested pursuant to this Agreement, and (2) following the Change of
Control, the assumed or substituted award confers the right to receive, for each
Restricted Stock Unit, immediately prior to the Change of Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change of Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however,

 

2

--------------------------------------------------------------------------------


 

that if such consideration received in the transaction constituting a Change of
Control is not solely common stock of the successor company or its parent or
subsidiary, the Committee may provide that the consideration to be received upon
the vesting of any Restricted Stock Unit will be solely common stock of the
successor company or its parent or subsidiary substantially equal in fair market
value to the per share consideration received by holders of Shares in the
transaction constituting a Change of Control.  The determinations of (1) whether
the RSUs shall be assumed or substituted in accordance with this
Section 3(b)(i)(B) or shall convert into the CIC Cash-Out Amount in accordance
with Section 3(b)(i)(A) hereof and (2) in the event that this
Section 3(b)(i)(B) is applicable, such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and such
determinations shall be conclusive and binding.  The award resulting from the
assumption or substitution of the Restricted Stock Units by the successor
company shall continue to vest after the Change of Control transaction in
accordance with the vesting schedule set forth in Section 3(a) hereof, and shall
be referred to hereafter as the “Acquirer RSUs”.  Notwithstanding the preceding
sentence, in the event of termination of the Participant’s employment by the
successor company or its affiliates without Cause or by the Participant for Good
Reason within 24 months following such Change in Control, the portion of the
Acquirer RSUs that had not vested as of the date of the Change in Control and
that did not otherwise become vested after the Change in Control shall become
vested as of the last day of the Restricted Period as defined in the Employment
Agreement, provided, however, that such vesting shall be conditioned upon
Participant’s compliance with Sections 4 and 6 of the Employment Agreement
throughout the Restricted Period.

 

(ii)  In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to the Vesting Date due to the Participant’s
death, the Participant shall immediately vest in any Restricted Stock Units (or,
if applicable, Acquirer RSUs) that would have vested within 1 year after the
Termination Date and the balance of the Restricted Stock Units (or, if
applicable, Acquirer RSUs) shall be immediately forfeited.  The Participant
shall not forfeit any CIC Cash-Out Amount as a result of any such termination.

 

(iii)  In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to a Vesting Date by the Company and its
Subsidiaries by reason of the Participant’s Disability, the Participant shall
vest on the last day of the Restricted Period in the then unvested Restricted
Stock Units (or, if applicable, Acquirer RSUs) that would have vested on or
before the first anniversary of the Termination Date (the “First Anniversary”)
if the Participant had continued to be employed by the Company through and
including the First Anniversary; provided, however, that such vesting shall be
conditioned upon Participant’s compliance with Sections 4 and 6 of the
Employment Agreement throughout the Restricted Period.  Restricted Stock Units
(or, if applicable, Acquirer RSUs) in excess of those which may vest pursuant to
this Section 3(b)(iii) shall be immediately forfeited upon the Termination
Date.  The Participant shall not forfeit any CIC Cash-Out Amount as a result of
any such termination.

 

3

--------------------------------------------------------------------------------


 

(iv)  In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to the Vesting Date by the Company without
Cause or the Employment Term expires and the Participant’s employment terminates
on the expiration date of the Employment Agreement, then, the Participant shall
vest on the last day of the Restricted Period in the portion, if any, of the
Restricted Stock Units (or, if applicable, Acquirer RSUs) that has not
previously vested; provided, however, that such vesting shall be conditioned
upon Participant’s compliance with his obligations under Sections 4 and 6 of the
Employment Agreement throughout the Restricted Period.  The Participant shall
not forfeit any CIC Cash-Out Amount as a result of any such termination.

 

(v)  Nothing in this Section 3 or this Agreement shall be deemed to limit or
modify the non-competition, confidentiality or non-solicitation restrictions
that the Participant is already subject to, which restrictions shall continue to
be separately enforceable in accordance with their terms.

 

(c)  Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant’s employment with the Company and its Subsidiaries is terminated
prior to the applicable Vesting Date, the Participant shall immediately forfeit
all of the Restricted Stock Units (or, if applicable, Acquirer RSUs) that were
not vested on or before the Termination Date; provided that the Participant
shall not forfeit any CIC Cash-Out Amount.

 

4.  Adjustment.  The number of RSUs are subject to adjustment by the Committee
in the event of any increase or decrease in the number of issued Shares
resulting from a subdivision or consolidation of the Common Stock or the payment
of a stock dividend on Common Stock, or any other increase or decrease in the
number of Shares effected without receipt or payment of consideration by the
Company.

 

5.  Settlement of Restricted Stock Units.

 

(a)  Delivery of Stock.  The Company shall deliver the Shares corresponding to
the vested Restricted Stock Units which are the subject of this Agreement (or,
if applicable, the consideration corresponding to the vested Acquirer RSUs) to
the Participant within 30 days following the applicable Vesting Date; provided
that, in the event that a portion of the Restricted Stock Units (or, if
applicable, Acquirer RSUs) become vested in connection with a termination of the
Participant’s employment (i) due to death, the Company shall deliver the Shares
or other consideration with respect to such vested portion within 30 days
following the Termination Date, or (ii) due to a Section 409A Disability or any
Separation from Service that results in payment pursuant to Section 3(b)(i)(B),
Section 3(b)(iii) or Section 3(b)(iv) hereof, the Company shall deliver any
Shares or other consideration that the Participant becomes entitled to receive
within 30 days following the second anniversary of the Termination Date.

 

(b)  Delivery of CIC Cash-Out Amount.  The Company shall deliver to the
Participant the CIC Cash-Out Amount (plus interest credited thereon) within 30
days following the Vesting Date applicable to the Restricted Stock Units to
which the CIC Cash-Out Amount relates, provided that in the event of the
Participant’s termination of employment prior to the applicable Vesting Date
(i) due to death, the Company shall deliver the CIC Cash-Out Amount within 30
days following the Termination Date, or (ii) due to a Section 409A Disability or
a

 

4

--------------------------------------------------------------------------------


 

Separation from Service for any reason, the Company shall deliver the CIC
Cash-Out Amount within 30 days following the second anniversary of the
Termination Date.

 

(c)  Death of Participant.  The Participant may designate, by written notice to
the Company’s Secretary, a beneficiary or beneficiaries to whom any vested RSUs
(or, if applicable, the CIC Cash-Out Amount or Acquirer RSUs) and the
Participant’s Cash Account (as defined below) shall be transferred upon the
death of the Participant.  In the absence of such designation, or if no
designated beneficiary survives Participant, such vested RSUs (or, if
applicable, the CIC Cash-Out Amount or Acquirer RSUs) and the Participant’s Cash
Account shall be transferred to the legal representative of the Participant’s
estate.  No such transfer of the RSUs (or, if applicable, the CIC Cash-Out
Amount or Acquirer RSUs), or the right to the Shares corresponding to such RSUs
(or, if applicable, shares corresponding to Acquirer RSUs) or any portion
thereof into Common Stock (or, if applicable, shares of the Acquirer), shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee deems necessary to establish the validity of such transfer or
right to convert, and an agreement by the transferee, administrator, or executor
(as applicable) to comply with all the terms of this Agreement that are or would
have been applicable to the Participant and to be bound by the acknowledgements
made by the Participant in connection with this grant.

 

(d)  Settlement Conditioned Upon Satisfaction of Tax Obligations. 
Notwithstanding the foregoing, the Company’s obligation to deliver any
consideration pursuant to this Section 5 shall be subject to, and conditioned
upon, satisfaction of the Participant’s obligations relating to the applicable
federal, state, local and foreign withholding or other taxes pursuant to
Section 9 hereof.

 

6.  Rights with Respect to Stock Represented by Restricted Stock Units.

 

(a)  No Rights as Shareholder until Delivery.  Except as otherwise provided in
this Section 6, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant.   On or after delivery
of the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time.

 

(b)  Dividend Equivalents.

 

(i)  Cash Dividends.  As of each date on which the Company pays a cash dividend
with respect to its Shares, the Company shall credit to a bookkeeping account
(the “Cash Account”) for the Participant an amount equal to the cash dividend
that would have been payable with respect to the Shares corresponding to the
RSUs which are the subject of this Agreement as if those Shares had been issued
and outstanding as of the dividend payment date.  The value of the Participant’s
Cash Account shall vest, and be distributable to the Participant, at the same
time as the RSUs (or, if applicable, Acquirer RSUs) vest and the Shares
corresponding to the RSUs (or, if applicable, the consideration corresponding to
Acquirer RSUs) are distributed to the Participant.  In the event that

 

5

--------------------------------------------------------------------------------


 

Restricted Stock Units are converted into the CIC Cash-Out Amount pursuant to
Section 3(b)(i)(A) hereof, the Cash Account that relates to such Restricted
Stock Units shall be added to the CIC Cash-Out Amount and shall be paid to the
Participant in accordance with Section 5(b) hereof.

 

(c)  Stock Dividends.  As of each date on which the Company pays a stock
dividend with respect to its Shares, the Shares corresponding to the Restricted
Stock Units shall be increased by the stock dividend that would have been
payable with respect to the Shares that correspond to the Restricted Stock
Units, and shall be subject to the same vesting requirements as the Restricted
Stock Units, to which they relate, and to the extent vested, shall be
distributed at the same time as Shares corresponding to vested Restricted Stock
Units are distributed

 

7.  No Assignment of RSUs.  The Participant may not, directly or indirectly,
sell, pledge or otherwise transfer any Restricted Stock Units or Acquirer RSUs
or any rights with respect to the Cash Account or, if applicable, the CIC
Cash-Out Amount.

 

8.  Registration Statement.  The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933 (the “1933 Act”) to register the
Shares under the 1933 Act.  The Participant acknowledges receipt of the
Prospectus prepared by the Company in connection with the Registration
Statement.  Prior to conversion of the RSUs into Shares, or exercise of any
substituted option, the Participant shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of federal and state securities
law.

 

9.  Taxes; Potential Forfeiture.

 

(a)  Payment of Taxes.  On or prior to the date on which any Shares
corresponding to any vested Restricted Stock Units (or, if applicable,
consideration in respect of Acquirer RSUs) are delivered or cash attributable to
the Participant’s vested Cash Account or, if applicable, the CIC Cash-Out
Amount, is paid, the Participant shall remit to the Company an amount sufficient
to satisfy any applicable federal, state, local and foreign withholding or other
applicable taxes.  No Shares corresponding to any Restricted Stock Units (or, if
applicable, consideration corresponding to Acquirer RSUs) which have vested, or
any cash attributable to the Participant’s Cash Account or, if applicable, the
CIC Cash-Out Amount, shall be delivered or paid to the Participant until the
foregoing obligation has been satisfied.

 

(b)  Alternative Payment Methods and Company Rights.  The Company may, at its
option, permit the Participant to satisfy his or her obligations under this
Section 9, by tendering to the Company a portion of the Shares (or, if
applicable, consideration in respect of Acquirer RSUs) that otherwise would be
delivered to the Participant pursuant to the Restricted Stock Unit (or, if
applicable, Acquirer RSUs).  In the event that the Participant fails to satisfy
his or her obligations under this Section 9, the Participant agrees that the
Company shall have the right to satisfy such obligations on the Participant’s
behalf by taking any one or more of the following actions (such actions to be in
addition to any other remedies available to the Company):  (1) withholding
payment of salary, bonuses or any other amounts payable to the

 

6

--------------------------------------------------------------------------------


 

Participant (e.g., expense reimbursements), (2) selling all or a portion of the
Shares underlying the Restricted Stock Units (or, if applicable, consideration
underlying Acquirer RSUs) in the open market, or (3) withholding and cancelling
all or a portion of the Shares corresponding to the vested Restricted Stock
Units (or, if applicable, consideration corresponding to Acquirer RSUs). Any
acquisition of Shares corresponding to Restricted Stock Units (or, if
applicable, consideration corresponding to Acquirer RSUs) by the Company as
contemplated hereby is expressly approved by the Committee as part of the
approval of this Agreement.

 

(c)  Forfeiture for Failure to Pay Taxes.  If and to the extent that the
Participant fails to satisfy his or her obligations under this Section 9 and the
Company does not exercise its right to satisfy those obligations under the
preceding paragraph with respect to any RSUs (or, if applicable, Acquirer RSUs)
or any portion of the vested Cash Account or, if applicable, the CIC Cash-Out
Amount, within 30 days after the date on which the Shares corresponding to the
vested RSUs (or, if applicable, the consideration corresponding to vested
Acquirer RSUs) or vested Cash Account or, if applicable, the CIC Cash-Out Amount
otherwise would be delivered pursuant to Section 5(a) or (c) hereof or within 30
days after the date on which the vested Cash Account or, if applicable, the CIC
Cash-Out Amount, otherwise would be paid pursuant to Sections 5 and 6(b) hereof,
as applicable, the Participant immediately shall forfeit any rights with respect
to the portion of the RSUs (or, if applicable, Acquirer RSUs) or vested Cash
Account or, if applicable, the CIC Cash-Out Amount to which such failure
relates.

 

10.  No Effect on Employment.  Except as otherwise provided in the Employment
Agreement, the Participant’s employment with the Company and any Subsidiary is
on an at-will basis only.  Accordingly, subject to the terms of such Employment
Agreement, nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without Cause and with or without notice.  Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.

 

11.  Other Benefits.  Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary.

 

12.  Binding Agreement.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

13.  Plan Governs.  This Agreement is subject to all of the terms and provisions
of the Plan.   In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

 

14.  Governing Law/Jurisdiction.  The validity and effect of this Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida, without regard to any conflict-of-law rule or principle
that would give effect to the laws of another jurisdiction.   Any dispute,
controversy, or question of interpretation arising under, out

 

7

--------------------------------------------------------------------------------


 

of, in connection with, or in relation to this Agreement or any amendments
hereof, or any breach or default hereunder, shall be submitted to, and
determined and settled by, litigation in the state or federal courts in
Miami-Dade County, Florida.  Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Miami-Dade
County, Florida.  Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any litigation in Miami-Dade County, Florida.

 

15.  Committee Authority.  The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith.  All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law.  No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

16.  Captions.  The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.

 

17.  Agreement Severable.  In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

18.  Miscellaneous.  This Agreement constitutes the entire understanding of the
parties on the subjects covered.  The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises, representations
or inducements other than those contained herein.  This Agreement and the Plan
can be amended or terminated by the Company to the extent permitted under the
Plan.  Amendments hereto shall be effective only if set forth in a written
statement or contract executed by a duly authorized member of the Committee. 
The Participant shall at any time and from time to time after the date of this
Agreement, do, execute, acknowledge, and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney, receipts, acknowledgments,
acceptances and assurances as may reasonably be required to give effect to the
terms hereof, or otherwise to satisfy and perform Participant’s obligations
hereunder.

 

19.  Compliance with Section 409A.

 

(a)  If and to the extent that the Committee believes that the Restricted Stock
Units (including, if applicable, the Acquirer RSUs) or rights to the Cash
Account or, if applicable, the CIC Cash-Out Amount, may constitute a
“nonqualified deferred compensation plan” under Section 409A, the terms and
conditions set forth in this Agreement (and/or the provisions of the Plan
applicable thereto) shall be interpreted in a manner consistent with the
applicable requirements of Section 409A, and the Committee, in its sole
discretion and without the consent of the Participant, may amend this Agreement
(and the provisions of the Plan

 

8

--------------------------------------------------------------------------------


 

applicable thereto) if and to the extent that the Committee determines necessary
or appropriate to comply with applicable requirements of Section 409A.

 

(b)  If and to the extent required to comply with Section 409A:

 

(i)  Payments or delivery of Shares (or, if applicable, consideration in respect
of Acquirer RSUs) or cash in respect of the Participant’s Cash Account or, if
applicable, the CIC Cash-Out Amount, under this Agreement may not be made
earlier than (u) the Participant’s Separation from Service, (v) the date the
Participant incurs a Section 409A Disability, (w) the Participant’s death or
(x) a “specified time (or pursuant to a fixed schedule)” specified in this
Agreement at the date of the deferral of such compensation;

 

(ii)  The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service; and

 

(iii)  If the Participant is a “specified employee”, a distribution on account
of a Separation from Service may not be made before the date which is six months
after the date of the Participant’s Separation from Service (or, if earlier, the
date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall be applied in such manner (and only to the extent) as
shall be necessary to comply with any requirements of Section 409A that are
applicable to this Agreement.

 

(c)  Notwithstanding the foregoing, the Company does not make any representation
to the Participant that any consideration awarded pursuant to this Agreement is
exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any beneficiary for any tax, additional tax, interest or
penalties that the Participant or any beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, that either is consented to by the
Participant or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

 

20.  Unfunded Agreement.  The rights of the Participant under this Agreement
with respect to the Company’s obligation to distribute Shares corresponding to
vested RSUs (or, if applicable, consideration in respect of Acquirer RSUs) and
the value of the Participant’s vested Cash Account or, if applicable, the CIC
Cash-Out Amount, if any, shall be unfunded and shall not be greater than the
rights of an unsecured general creditor of the Company.

 

21.  Stock Retention Policy.  The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of half (50%)
of the Shares acquired by Participant hereunder (net of the number of Shares
which would need to be sold to satisfy any applicable taxes owed upon
conversion), for a period of five (5) years after issuance of such Shares (or
until the Participant’s employment with, and services for, the Company and its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries terminates, if earlier).   The Participant agrees to comply with
such policy, and any modifications thereof that may be adopted by the Committee
from time to time.

 

22.  Stock Ownership Policy.  The Participant understands that the Committee has
adopted a policy that requires the Participant to own a multiple of the
Participant’s base salary, determined by leadership level, in Common Stock.  The
Participant agrees to comply with such policy and any modifications thereof that
may be adopted by the Committee from time to time.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature:

 

 

 

Print Name:

Michael S. Clementi

 

10

--------------------------------------------------------------------------------